Exhibit 10.1

 



CONSENT AGREEMENT

 

THIS CONSENT AGREEMENT (as subsequently amended or otherwise modified, this
“Consent”) is entered into as of this 25th day of August, 2016 by and among
Alliqua Biomedical, Inc. (the “Borrower”), certain subsidiaries of the Borrower
named on the signature pages hereto (the “Guarantors”) , and Perceptive Credit
Holdings, L.P. (the “Lender”).

 

WHEREAS, reference is made to that certain Credit Agreement and Guaranty, dated
as of May 29, 2015 (as subsequently amended or otherwise modified, the “Credit
Agreement”), among the Borrower, the Guarantors and the Lender, as assignee of
Perceptive Credit Opportunities Fund, LP, the original lender under the Credit
Agreement: unless otherwise defined in this Consent, capitalized terms used
herein will have the meanings ascribed thereto in the Credit Agreement;

 

WHEREAS, the Borrower has informed the Lender that the Borrower wishes to make a
Loan to Soluble Systems, LLC (“Soluble”) in the amount of $500,000 (the “Soluble
Loan”);

 

WHEREAS, the Borrower has further informed the Lender that the Soluble Loan
would be made pursuant to the terms and conditions set forth in the Subordinated
Promissory Note (the “Soluble Note”), a true and correct copy of which is
attached hereto as Exhibit A;

 

WHEREAS, the Borrower acknowledges and agrees that the making of the Soluble
Loan would constitute an impermissible Investment pursuant to the Credit
Agreement and, if made without the Lender’s prior written consent, would
constitute an Event of Default under the Credit Agreement; and

 

WHEREAS, subject to the terms and agreements set forth in this Consent, the
Lender is willing to provide its prior written consent to the making of the
Soluble Loan by the Borrower.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.          The Lender hereby provides its consent to the making of the Soluble
Loan to Soluble pursuant to the Soluble Note in the form set forth on Exhibit A.
Without the Lender’s prior written consent, which shall not be unreasonably
withheld, the Soluble Note will not be amended, modified, supplemented or waived
in any respect, nor will the Soluble Loan be cancelled, terminated or otherwise
satisfied, in whole or in part, except to the extent repaid in cash.

 

2.          No additional loans, advances or other Investments may be made by
the Borrower or any of its Affiliates, directly or indirectly, to Soluble or any
of its Affiliates without the prior written consent of the Lender in its sole
and absolute discretion; provided that up to $1,500,000 of additional loans may
be made to Soluble by the Borrower or one or more of its Affiliates after the
date hereof (each an “Additional Soluble Loan”), so long as (but only so long
as) (i) the Borrower has provided the Lender with at least five Business Days’
advance written notice (prepared in reasonable detail) of any such Additional
Soluble Loan, (ii) each such Additional Soluble Loan is made under and pursuant
to substantially the same terms and conditions as set forth in the Soluble Note,
and (iii) the Borrower shall have received commitments, letters of intent, term
sheets or similar documents, for debt and/or equity financings that (x) are in
each case satisfactory in form, term, conditionality and substance to the Lender
in its reasonable discretion, (y) will, collectively, provide the Borrower with
sufficient funds to repay in full in cash all amounts outstanding under the
Credit Agreement, whether in respect of principal, interest, fees, costs,
expenses, premiums or otherwise, and (z) shall permit such repayment in full in
cash of all such amounts outstanding under the Credit Agreement to be made. In
addition to, and not in limitation of the foregoing, in the event any Additional
Soluble Loan is made, directly or indirectly, by the Borrower or any of its
Affiliates to Soluble or any of its Affiliates, Section 3.8 of the Credit
Agreement shall be deemed to be amended, automatically and without need of any
other action, so that (1) the words “one percent (1%)” set forth  in such
Section shall be amended in full to read “two percent (2%)”, and (2) the figure
“$100,000” set forth in such Section shall be amended in full to read
“$200,000”.

 



 

 

 

3.          Each Loan Party hereby agrees that, after giving effect to this
Consent, all references in the Credit Agreement and each Loan Document to the
“Credit Agreement”, “Loan Documents”, “thereunder”, “thereof”, or words of
similar import shall mean the Credit Agreement and the other Loan Documents as
modified by this Consent.

 

4.          Each Loan Party hereby represents and warrants that immediately
after giving effect to this Consent each Loan Document, in each case as modified
by this Consent (where applicable and whether directly or indirectly), to which
it is a party continues to be a legal, valid and binding obligation of such Loan
Party, enforceable against such party in accordance with its terms subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 

5.          Except as expressly set forth in this Consent, all of the
representations, warranties, terms, covenants, conditions and other provisions
of the Credit Agreement and each other Loan Documents shall remain unchanged and
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms. The consents and other modifications set forth
herein shall be limited precisely as provided for herein to the provisions of
the Credit Agreement expressly modified herein or otherwise modified or waived
hereby and shall not be deemed to be an amendment to, waiver of, consent to or
modification of any other term or provision of the Credit Agreement or any other
Loan Document or of any transaction or further or future action on the part of
any Loan Party which would require the consent of the Lender under the Credit
Agreement or any of the other Loan Documents. Except as expressly contemplated
hereby, this Consent is not, and shall not be deemed to be, a waiver or a
consent to any Event of Default, event with which the giving of notice or lapse
of time or both may result in an Event of Default, or other non-compliance now
existing or hereafter arising under the Credit Agreement and the other Loan
Documents.

 

6.          This Consent is a Loan Document executed pursuant to the Credit
Agreement and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with all of the terms and provisions of
the Credit Agreement, as modified hereby, including Article IX thereof.

 



2

 

 

7.          This Consent shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

8.          This Consent may be executed by the parties hereto in several
counterparts, each of which when executed and delivered shall be an original and
all of which shall constitute together but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Consent by facsimile (or
other electronic transmission) shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

9.          This Amendment shall be governed by, and construed in accordance
with, the internal laws of the State of New York.

 

[Signature Pages Follow]

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be executed
and delivered by their respective duly authorized officers as of the day and
year first set forth above. 

 

 

 

 

ALLIQUA BIOMEDICAL, INC.,

as Borrower

      By: /s/ Brian M. Posner   Name: Brian M. Posner   Title:   Chief Financial
Officer           PERCEPTIVE CREDIT HOLDINGS, LP,
as Lender       By: /s/ Sandeep Dixit   Name: Sandeep Dixit   Title:   Chief
Credit Officer          

AQUAMED TECHNOLOGIES, INC.,

as a Guarantor

      By: /s/ Brian M. Posner   Name: Brian M. Posner   Title:   Chief Financial
Officer    

 

 

4



 

